Case 2:19-cv-03365-DRH-SIL Document 55-2 Filed 05/11/20 Page 1 of 5 PagelD #: 1020

EXHIBIT A
Case 2:T9-V-03385°BREF SIP DUAHHERES& Fpl b4G/200Pauene af aD PRgeINH9d921

New York State Department of State
Division of Corporations, State Records and Uniform Commercial Code

One Commerce Plaza, 99 Washington Avenue
Albany, NY 12231-0001

Local Law F iling

Wwww.dos.state.ny us/corps

(Use this form to file a local law with the Secretary of State.)

Text of law should be given as ame

nded. Do not include matter being eliminated and do not use italics or
underlining to indicate new matter,

6 County o City co Town Village

(select one)

of East Rockaway

Local Law No.2 of the year 2020

A local law amending Section 171.3 of the Code of the Incorporated Village of East Rockaway with
Regard to Commercial Solicitation License Fees.

(insert Title)

Be it enacted by the Board of Trustees
(Name of Legislative Body)

O County o City o Town & Village
(Select One:)

of the

of East Rockaway

Section 1, Legislative Intent

as follows:

 

(If additional Space is needed, attach pages the same size as this sheet, and number each.)

Section 2. §171.3 As Amended

§ 171-3. License fee.

All applications must be accompanied by

a $200.00 fee payable to the Clerk, Village of East
Rockaway. This fee will be applied to:

a) processing costs;

b) criminal background checks;

c) maintenance of the “No Knock” list; and

d) enforcement of the Provisions of this chapter of the Code.

DOS-0239-£-1 (Rev/ 02/10) Page 1 of 4
Case 2° TECVOS365°BRAYSTE DRIAHMENSS Files04406/200 Pagayé of aoPageaedg22

Section 3. Severability

If a court determines that any clause, sentence, paragraph, subdivision, or part of this local law or the
application thereof to any person, firm or corporation, or circumstance is invalid or unconstitutional, the
court's order or judgment shall not affect, impair, or invalidate the remainder of this local law, but shall
be confined in its operation to the clause, sentence, paragraph, subdivision, or part of this local law or in
its application to the person, individual, firm or corporation or circumstance, directly involved in the
controversy in which such judgment or order shall be rendered.

Section 4. Effective Date

This local law shall take effect immediately upon filing with the Secretary of State.

DOS-0239-£-1 (Rev/ 02/10) Page 2 of 4
Case 2:19-cv-03365°DRATSIP DOHA SSS HR0SAEHO 0 Paaneé af d0PageWbH09D23

(Complete the certification in the paragraph that applies to the filing of this local law and
strike out that which is not applicable.)

1. (Final adoption by local legislative body only.)
! hereby certify that the local law annexed hereto, designated as local law No. 2 of 2020 of the

(County}(CigFown)(Village) of East Rockaway was duly passed by the Board of Trustees on January, 2020 in
accordance with the applicable Provisions of law.

 

2. (Passage by local le
Chief Executive Officer*.)

I hereby certify that the local law annexed hereto, designated as local law No. of 20__ of
the (County)(City)(Town)(Village) of was duly passed by the

on 20 , and was (approved)(not approved)
(Name of Legislative Body)

gislative body with approval, no disapproval or repassage after disapproval by the Elective

 

 

 

(repassed after disapproval) by the

 

and was deemed duly adopted
(Elective Chief Executive Officer*)

on 20___, in accordance with the applicable provisions of law.

 

3. (Final adoption by referendum.)
I hereby certify that the local law annexed hereto, designated as local law No.

 

 

 

of 20__ of
the (County)(City)(Town)( Village) of. was duly passed by the
on 20___, and was (approved)(not approved)
(Name of Legislative Bady)
(repassed after disapproval) by the on 20

 

 

(Elective Chief Executive Officer*}

Such local law was submitted to the people by reason of a (mandatory)(permissive) referendum, and received the affirmative
vote of a majority of the qualified electors voting thereon at the (general )(special)(annual) election held on
20 , in accordance with the applicable provisions of law.

 

 

4, (Subject to permissive referendum and final adoption because no valid petition was filed requesting

referendum.)

I hereby certify that the local law annexed hereto, designated as local law No. of 20__ of

the (County)(City)(Town) Village) of. was duly passed by the
on 20 , and was (approved)(not approved)

(Name of Legislative Body)

(repassed after disapproval) by the on 20 -Such local

 

(Elective Chief Executive Officer*)
law was subject to Permissive referendum and no valid petition requesting such referendum was filed as of.
20___, in accordance with the applicable provisions of law.

*

 

 

Elective Chief Executive Officer Means or includes the chief executiv
none, the chairperson of the county legislative body, the mayor of a ci
with the power to approve or veto local laws or ordinances.

€ officer of a county elected on a county-wide basis or, if there be
ty or village, or the Supervisor of a town where such officer is vested

DOS-0239-f-1 (Rev/ 02/10) Page 3 of 4
ASIC Docu f #992)24
Case 2:19-cv-03365-DRE-SIL DOCUMERE SSD "HRILEAE/2S 0 Paggya of d0Paagtint

5. (City local law concerning Charter revision Proposed by petition.)
I hereby certify that the local law annexed hereto, designated as local law No. of 20__ of
the City of having been submitted to referendum pursuant to the provisions of section (36)(37) of the
Municipal Home Rule Law, and having received the affirmative vote of a majority of the qualified electors of such city voting
thereon at the (special)(general) election held on 20 . became operative.
6. (County local law concerning adoption of Charter.)
I hereby certify that the local law annexed hereto, designated as local law No.

State of New York, having been submitted to the electors as the General Election of
November 20____. pursuant to subdivisions 5 and 7 of section 33 of the Munici

received the affirmative vote of a majorily of the qualified electors of the cit
qualified electors of the towns of 5

of 20___ of the County of __

 

pal Home Rule Law, and having

ies of said county as a unit and a majority of the
aid county considered as a unit voting at said general election, became operative.

(If any other authorized form of final adoption has been followed, please Provide an appropriate certification.)
I further certify that I have Compared the preceding local law with the Original on file in this office and that the same is a correct

transcript therefrom and of the whole of such original local law. and was finally adopted in the manner indicated in paragraph
1 above. . .

 

 

Clerk of the county legislature body. City, Town or Village Clerk or
officer designated by local legislative body

Date: February 10, 2020
(Seal)

(Certification to be executed by County Attorney,

Corporation Counsel, Town Attorney, Village Attorney or other
authorized attorney of locality.)

STATE OF NEW YORK
COUNTY OF NASSAU

I, the undersigned, hereby certify that the foregoing local law contains the correct text and that all proper proceedings have been
had or taken for the enactment of the local law annexed hereto.

 

 

 

Signature John E. Ryan
Village Attomey

Title

County

City

Fewan of. East Rockaway

Village

Date: February 10, 20209

 

DOS-0239-£-1 (Rev/ 02/10) Page 4 of 4
